DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardin (US 6,556,437 B1).

Regarding claim 1, Hardin discloses a fixing bracket comprising: 
a connecting plate (Fig. 4 element 305); 
a top plate (Fig. 2A element 210); and 
two side plates (Fig. 4 elements 120 and 125) parallel to each other (as shown in Fig. 4) and coupled to the top plate and the connecting plate (as shown in Fig. 5), the connecting plate, the top plate, and the two side plates cooperatively defining an accommodating space (as discussed in Column 5 lines 19-21); wherein: 
the connecting plate, the top plate, and the two side plates are integrally formed (as discussed in Column 5 lines 3-5); and 
a cutout (Fig. 4 element 310) is defined in at least one of the connecting plate and the top plate (as shown in Fig. 4).

Regarding claim 2, Hardin discloses the bracket as set forth in claim 1 above and further wherein: each of the two side plates defines a through hole (as shown in Fig. 4 element 115 and as discussed in Column 3 lines 37-40).

Regarding claim 3, Hardin discloses the bracket as set forth in claim 1 above and further wherein: the top plate is provided with two grabbing positions (Fig. 4 element 225) formed by a recess (Fig. 4 element 220) in each of two sides of the top plate perpendicular to the sides of the top plate coupled to the side plates (as shown in Fig. 4).

Regarding claim 6, Hardin discloses an electronic device housing comprising: 
(as shown in Annotated Fig. 6) defining a receiving space ( as shown in Annotated Fig. 6); 
a plurality of baffle plates (as shown in Annotated Fig. 6) located in the receiving space and dividing the receiving space into a plurality of storage spaces  (Fig. 6 element 605) along a lengthwise direction of the frame (as shown in Fig. 6); and 
at least one fixing bracket (Fig. 6 element 500) configured to be fixed in a corresponding one of the plurality of storage spaces (as discussed in Column 5 lines 60-61).

Regarding claim 7, Hardin discloses the housing as set forth in claim 6 above and further wherein: the at least one fixing bracket comprises a connecting plate (Fig. 4 element 305), a top plate (Fig. 2A element 210), and two side plates (Fig. 4 elements 120 and 125) parallel to each other (as shown in Fig. 4) and coupled to the top plate and the connecting plate (as shown in Fig. 5), the connecting plate, the top plate, and the two side plates cooperatively defining an accommodating space (as discussed in Column 5 lines 19-21).

Regarding claim 8, Hardin discloses the housing as set forth in claim 7 above and further comprising a clamping spring (Fig. 4 element 220) comprising a pressable clamping portion (Fig. 4 element 225), wherein: the connecting plate, the top plate, and the two side plates are integrally formed (as discussed in Column 5 lines 3-5); a cutout is defined in at least one of the connecting plate and the top plate for passing through the clamping spring (as shown in Fig. 4); and each of the plurality of baffle plates 


    PNG
    media_image1.png
    691
    510
    media_image1.png
    Greyscale

Regarding claim 9, Hardin discloses the housing as set forth in claim 8 above and further wherein: each of the two side plates defines a through hole (as shown in Fig. 4 element 115 and as discussed in Column 3 lines 37-40).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardin as applied to claim1 above, and further in view of Wen (US 2014/0233185 A1).

Regarding claim 4, Hardin discloses the bracket as set forth in claim 1 above.
Hardin does not expressly disclose wherein: a connector bracket is provided on a side of the connecting plate facing away from the top plate.
Wen teaches wherein: a connector bracket (Fig. 3 element 26) which is provided on a side of a connecting plate facing away from a top plate (as shown in Fig. 3).


Regarding claim 5, Hardin in view of Wen discloses the bracket as set forth in claim 4 above.
Hardin does not expressly disclose wherein: a cross-sectional shape of the connector bracket is L-shaped; one side of the connector bracket is fixed to the connecting plate by bolts, and another side of the connector bracket is hollowed out.
Wen teaches wherein: a cross-sectional shape of the connector bracket is L-shaped (as shown in Fig. 3); one side of the connector bracket is fixed to the connecting plate (as shown in Fig. 3), and another side of the connector bracket is hollowed out (s shown in Fig. 5 element 264 and discussed in Paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fix the connector bracket to the connecting plate in order to ensure the plug is adequately supported and held in proper alignment to allow for hot swapping the electronic device, as is indicated as desirable in Hardin Column 5 lines 65-67.
While Hardin in view of Wen does not expressly disclose wherein the connector bracket is fixed to the connecting plate by bolts, it would have been an obvious matter of engineering implantation to use bolts to fix the bracket to the connecting plate since the applicant has not disclosed that using bolts to fix the bracket to the connecting plate solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the connecting bracket being fixed to the 

Regarding claim 10, Hardin discloses the housing as set forth in claim 9 above.
Hardin does not expressly disclose wherein: the top plate is provided with two grabbing positions formed by a recess in each of two sides of the top plate perpendicular to the sides of the top plate coupled to the side plates.
Wen teaches wherein: the top plate is provided with two grabbing positions formed by a recess in each of two sides of the top plate perpendicular to the sides of the top plate coupled to the side plates (as shown in Annotated Fig. 2 and Fig. 5 as framed by element 226).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide two grabbing positions on the top plate in order to aid in removal of the fixing bracket from the housing.

Regarding claim 11, Hardin in view of Wen discloses the housing as set forth in claim 10 above.
Hardin does not expressly disclose wherein: a connector bracket is provided on a side of the connecting plate facing away from the top plate.
Wen teaches wherein: a connector bracket (Fig. 3 element 26) which is provided on a side of a connecting plate facing away from a top plate (as shown in Fig. 3).


Regarding claim 12, Hardin in view of Wen discloses the bracket as set forth in claim 11 above.
Hardin does not expressly disclose wherein: a cross-sectional shape of the connector bracket is L-shaped; one side of the connector bracket is fixed to the connecting plate by bolts, and another side of the connector bracket is hollowed out.
Wen teaches wherein: a cross-sectional shape of the connector bracket is L-shaped (as shown in Fig. 3); one side of the connector bracket is fixed to the connecting plate (as shown in Fig. 3), and another side of the connector bracket is hollowed out (s shown in Fig. 5 element 264 and discussed in Paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fix the connector bracket to the connecting plate in order to ensure the plug is adequately supported and held in proper alignment to allow for hot swapping the electronic device, as is indicated as desirable in Hardin Column 5 lines 65-67.
While Hardin in view of Wen does not expressly disclose wherein the connector bracket is fixed to the connecting plate by bolts, it would have been an obvious matter of engineering implantation to use bolts to fix the bracket to the connecting plate since the applicant has not disclosed that using bolts to fix the bracket to the connecting plate solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the connecting bracket being fixed to the 

Regarding claim 13, Hardin in in view of Wen discloses the housing as set forth in claim 12 above and further wherein: the frame has an open top (as shown in Hardin Fig. 6), and both sides of the frame in the lengthwise direction are hollowed out (as shown in Hardin Fig. 6).

Regarding claim 14, Hardin in in view of Wen discloses the housing as set forth in claim 13 above and further wherein: the connecting plate of the at least one fixing bracket is attached to a corresponding one of the plurality of baffle plates (as shown in Hardin Fig. 8 and discussed in Hardin Column 6 lines 21-30); and the top plate of the at least one fixing bracket is located toward the open top of the frame (as shown in Hardin Fig. 8).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841